Citation Nr: 0307704	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  01-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the right zygomatic process, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1966 to August 1969.

This appeal to the Board of Veterans Appeals (the Board) from 
rating action taken by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

Service connection is also in effect for shrapnel wound, 
right calf and tibia with fracture, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; hearing 
loss in the right ear, status post tympanic membrane 
perforation in the right ear, shrapnel wounds of the left 
thigh and left knee, [shrapnel wound of the right calf (shown 
as a separate entity on a rating action in 1990 but combined 
with the right tibia fracture on more recent rating action 
reports)], and shrapnel wounds of the right lateral and 
medial thigh, each rated as noncompensably disabling.

During the course of current appeal, the RO granted service 
connection for ptosis of the right eye as secondary to the 
service-connected residuals of shrapnel wound to the 
zygomatic arch, and assigned a separate 10 percent rating for 
the ptosis under Code 6019-6179.  Except as will be discussed 
below in the context of assignment of a rating for the 
veteran's right zygomatic process fracture residuals [and 
specifically, the relative impact on the 5th and 7th cranial 
branches of the maxillary section of the trigeminal nerve], 
that issue is not, per se, part of the current appeal.

In December 2002, because of changes in the law with regard 
to rating disfiguring scars of the face, the Board sent the 
veteran correspondence to which was attached pertinent 
segments of the revised regulations, and provided him with 
various alternatives as to what he might wish to do with 
regard to the new regulations and additional evidence.  In 
February 2003, the veteran responded that he had no further 
argument to present, and the issue is now for consideration 
based on the evidence of record.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO; the RO has 
notified him of the type of evidence needed to substantiate 
his claim; and the veteran has acted on and understands the 
comparable responsibilities incumbent on himself or VA for 
obtaining evidence.  

2.  The veteran has generally moderate but less than severe 
functional (maxillary) trigeminal nerve impairment reflected 
in cranial neuropathy with aberrant mouth movements, cheek 
numbness, and diminution of light touch, pinprick, 
temperature sensations. 

3.  In addition to the separately evaluated right eye ptosis, 
the veteran has moderate but less than severe right facial 
disfigurement with slightly evident metal pieces, apparent 
asymmetry and drooping.

4.  The veteran has moderate but less than severe overall 
right facial muscle damage with clonic jerks in the right 
zygomatic muscles and cheek twitching, but no significant 
loss of strength.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for shrapnel injury to the maxillary branch of the trigeminal 
nerve are not met.  38 U.S.C.A. §§ 1155, 5103 (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.73, Code 8207 (2002).
 
2.  The criteria for a separate 10 percent rating but no more 
for right facial muscle damage are met.  38 U.S.C.A. §§ 1155, 
5103; 38 C.F.R. §§ 4.7, 4.14, 4.56, 4.73, 4.124a, Code 5325 
(2002).

3.  Under old and new regulations, the criteria for a 10 
percent rating but no more for disfiguring facial scar are 
met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.7, 4.14, 
4.118, Code 7800 (1997, 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim.  The 
veteran was notified of these provisions in a Statement of 
the Case and a Supplemental Statement of the Case.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board is satisfied that all facts pertinent to the 
veteran's claim have been fully developed.  The RO has 
obtained relevant medical records, as the veteran has 
indicated treatment at VA facilities.  In addition, the RO 
has provided the veteran with VA examinations (or fee basis 
evaluations in lieu thereof) and he has submitted evidence on 
his own behalf.  Therefore, after examining the record, the 
Board finds that reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim have 
been undertaken, and no further assistance is required.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the SOC and 
SSOC and in correspondence from the Board.  

Specifically, the RO has also set forth the applicable 
regulations and indicated the types of factual scenarios in 
which the veteran's claim would be granted.  With regard to 
those regulations which have been changed since the claim 
first commenced, the Board has provided the veteran with 
copies of those and given him the opportunity to respond.

And finally, in multiple communications between VA and the 
veteran and his representative during the course of the 
current appeal, it has been made clear those records for 
which VA has responsibility and those incumbent upon the 
veteran, and his actions thereon have reflected that he has 
an understanding of those relative responsibilities pursuant 
to the mandates of Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Except as otherwise provided in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4 (2002), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2002).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 (West 1991) as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14 
(2002).

In Esteban, the Court held that a veteran, who was [like the 
veteran in the current appellate case at hand] service-
connected for residuals of injury to the right side of his 
face, was entitled to separate ratings for disfigurement, a 
painful scar, and muscle injury.  Thus, as a matter of law, 
[in Estaban] the appellant was entitled to combine his 10 
percent rating for disfigurement under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002) with an additional 10 percent 
rating for tender and painful scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002), and a third 10 percent rating 
for facial muscle injury interfering with mastication under 
38 C.F.R. § 4.71a, Diagnostic Code 5325 (2002).  The critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions. Instead, 
each was separate and distinct in nature.

The Board is cognizant that in the recent past, VA issued new 
regulations for evaluating disabilities due to muscle 
injuries, effective July 3, 1997. 62 Fed. Reg. 30,235-240 
(1997); and even more recently, with regard to facial 
scarring as noted in the correspondence sent to the veteran 
by the Board.  When a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

Under the earlier criteria, a minimum rating of 10 percent 
was assigned for muscle injury to facial muscles if 
interfering to any extent with mastication.  38 C.F.R. § 
4.73, DC 5325 (1996).

Under the current criteria, an injury to facial muscles is 
evaluated on the basis of functional impairment due to 7th 
(facial) cranial nerve neuropathy under DC 8207, and/or 
disfiguring scars under Diagnostic Code 7800, etc.  A minimum 
rating of 10 percent is warranted if there is interference to 
any extent with mastication.  38 C.F.R. § 4.73, DC 5325 
(2002).

Injuries to facial muscles are presently evaluated under 
Diagnostic Code 5325. Under these criteria, the muscle injury 
is to be rated based on functional impairment of the affected 
cranial nerve, disfiguring scar, etc, with a minimal 10 
percent rating if the injury interferes to any extent with 
mastication.

Injuries to Muscle Group XXII are presently rated under 
Diagnostic Code 5322 of the Schedule.  This muscle group 
controls the function of the rotary and forward movements of 
the head, respiration, and deglutition.  It includes the 
muscles of the front of the neck: (1) trapezius I (clavicular 
insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; 
(4) sternothyroid; and (5) digastric.

During the pendency of this claim the regulations used to 
assess the level of impairment attributable to injuries to 
Muscle Group XXII were amended.  VA must consider the claim 
under both versions of the regulations and rating criteria 
found in the Schedule and apply the version most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, however, it does not appear that one version is 
more favorable than the other, and the criteria, although 
organized slightly differently in one version than in the 
other, remain substantially the same.

The 10 percent disability rating presently in effect 
contemplates moderate disability.  For a 20 percent rating to 
be assigned, the veteran must exhibit symptoms comparable 
with a moderately severe disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.73, Diagnostic Code 5322.  The applicable 
regulation, 38 C.F.R. § 4.56, requires objective findings of 
entrance and exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle group involved would 
be expected to give positive evidence of marked or moderately 
severe loss.  In addition, 38 C.F.R. § 4.72 (1996), which was 
incorporated into 38 C.F.R. § 4.56 in the 1997 revision, 
provided that a through and through injury, with muscle 
damage, was always at least a moderate injury for each group 
of muscles damaged.

For the highest rating under Diagnostic Code 5322 of 30 
percent, a severe disability was required.  The regulation, 
38 C.F.R. § 4.56, indicated that objective findings of severe 
disability would be expected as follows: extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to muscle groups; x-ray showing minute multiple 
scattered foreign bodies; and palpation indicating moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area and muscles that do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements would be expected to show positive 
evidence of severe impairment of function. In electrical 
tests, reaction of degeneration is not present, but a 
diminished excitability to faradic current may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of the opposing group of muscles, if 
present, is also an indication of severity, as is adhesion of 
the scar to the bone and atrophy of muscle groups not 
included in the track of the missile.  38 C.F.R. § 4.56. 
Section 4.72 added that it was to be taken as establishing 
entitlement to rating of severe grade when there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.

Paralysis of the 5th (trigeminal) cranial nerve is rated 
under Diagnostic Code 8205 of the Schedule.  The level of 
disability is dependent upon the relative degree of sensory 
manifestation or motor loss.  38 C.F.R. § 4.124a.  Under 
these criteria, a 10 percent disability rating is warranted 
for incomplete moderate paralysis of the 5th cranial nerve.  
A 30 percent disability rating is warranted for severe 
incomplete paralysis of this nerve.  A 50 percent disability 
rating contemplates complete paralysis.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, a 10 percent 
rating is assigned for moderate incomplete paralysis of the 
7th (facial) cranial nerve.  A 20 percent rating is assigned 
for severe incomplete paralysis of the seventh (facial) 
cranial nerve, and a 30 percent rating is assigned for 
complete paralysis of the seventh (facial) cranial nerve.  
Evaluation is dependent on relative loss of innervation.  38 
C.F.R. § 4.124a, Diagnostic Code 8207 (2002).

Under DC 8045, brain disease due to trauma resulting in 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  (Emphasis added).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2002).

Under Diagnostic Code 7800, as in effect prior to 2002, a 
slight scar of the head, face, or neck warrants a 
noncompensable evaluation.  A moderate and disfiguring scar 
results in a 10 percent evaluation.  A severe scar, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, warrants a 30 percent evaluation.  
A 50 percent evaluation is appropriate in cases of complete 
or exceptionally repugnant deformity on one side of the face, 
or marked or repugnant bilateral disfigurement.

The Board also notes that a maximum 10 percent evaluation is 
for assignment in cases of poorly nourished superficial 
scars, with repeated ulceration (Diagnostic Code 7803); or 
superficial scars that are tender and painful on objective 
demonstration (Diagnostic Code 7804).  Additionally, under 
Diagnostic Code 7805, a scar may be evaluated on the basis of 
limitation of function of the part affected.

As published in 67 Fed. Reg. 49590-49599 (July 31, 2002), and 
effective August 30, 2002, 38 C.F.R. § 4.118 was revised as 
follows:  

Diagnostic Code 7800 for disfiguring scars of the head, face, 
or neck provides that with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement, an 80 
percent rating is assignable.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement a 50 
percent rating is assignable.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent rating is 
assignable.  With one characteristic of disfigurement, a 10 
percent rating is assignable. 

Note (1) to the regulation states that the 8 characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are: (a) Scar 5 or more inches (13 or more cm.) in length; 
(b) Scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (c) Surface contour of scar elevated or depressed on 
palpation; (d) Scar adherent to underlying tissue; (e) Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (f) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (g) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (h) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2) to that regulation states that rating for tissue 
loss of the auricle is to be accomplished under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  Note (3) directs that unretouched 
color photographs are to be taken into consideration when 
evaluating under these criteria.

Additional provisions are now in place for rating under Code 
7801, scars, other than head, face, or neck, that are deep or 
that cause limited motion; and under Code 7802 for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion; and under Code 7803 for scars 
which are superficial, unstable are rated as 10 percent 
disabling.  Under that regulation, Note (1) defines an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar;  Note (2) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.

Under Code 7804, scars, superficial, painful on examination 
are rated as 10 percent disabling.  Note (1) to that 
regulation defines a superficial scar as one not associated 
with underlying soft tissue damage.  Note (2) further 
indicates that in this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  And under Code 7805, other scars, are to be rated on 
limitation of function of affected part.



Factual Background

Prior clinical references and evaluations are in the file for 
comparative purposes.

On VA examination in 1993, the veteran was noted to have 
residuals of right facial shrapnel to include right facial 
drooping and right cheek numbness.  Neurological examination 
showed 7th cranial nerve impairment to include right facial 
asymmetry with decreased mobility of the lower face.  There 
was also decreased sensation to pinprick, temperature and 
light touch in the right cheek area.  He also had 
adventitious movements of the right face due to synkinesis of 
the facial nerve.

On VA examination in November 1999, it was noted that the 
veteran had had progressive numbness in his right cheek and 
was in need of a brain magnetic resonance imaging (MRI) 
particularly centering on the right cranial 5th nerve.  The 
report of the multiple planed MRI showed a significant amount 
of metallic artifact overlying the right portion of the brain 
(skull and skull base) which substantially degraded the 
images.  It was noted that he had pieces of metal in his 
head.  However, no mass was found.  Other communications from 
VA to the veteran, who works as a counselor/therapist, 
suggested that he might want to see a neurologist about his 
facial twitch.

A report of an examination at Ear, Nose and Throat Associates 
in September 2000 is of record.  The primary purpose of the 
examination was to test his hearing acuity.  However, it was 
noted that as a result of the inservice shrapnel wound to his 
face, he had experienced an injury to the right eye in the 
frontal area as well as a laceration which was repaired on 
the right cheek.  Now, in addition to his tinnitus, the 
veteran had a twitch in his right facial area, present for 
10-15 years, but recently progressively worsening in the past 
2 years.  He also had numbness in the right eye area.  The 
veteran reported that an MRI several months before had shown 
two pieces of metal.  The examiner, ACA, M.D., felt that the 
veteran needed to be seen by a neurologist to assess the 
facial twitch to exclude injury to the facial nerve.  In the 
interim, the veteran was found to have neurosensory hearing 
problems on the right at the 2,000 through 8,000 Hertz 
levels.

On extensive VA examinations in July 2001, during an 
unrelated segment relating to his mental health, the veteran 
noted that he had some concern over dealing with people face 
to face at work now that it had been determined that he had 
pieces of metal in his head, and expressed concern as to how 
people would respond to his facial asymmetry.  He also had 
had numbness that had recently developed in the right side of 
his face.  The examiner noted that the veteran did indeed 
exhibit some slight facial asymmetry.

On neurological examination, the examiner noted that in 
addition to the visual/eye problems, to be dealt with 
elsewhere, the primary neurological problems as a result of 
the shrapnel wound to the right zygomatic process involved 
numbness, possible facial weakness and facial twitching.  A 
history of the initial service injury was recorded.  

The right facial injury had left the veteran with numbness in 
the right maxillary region.  He described that with time, he 
had had spreading of the numbness nearer the right eye as 
well as towards the right side of his mouth.  He had also 
developed some difficulties with right eye closure.  He had 
not worn an eye patch and was unaware of whether the right 
eye would open when he was sleeping.  The veteran had 
irregular twitching movements in the muscles of his maxillary 
region.  He was not sure whether this was precipitated by eye 
closure or mouth movement.  There was no particular 
associated pain with the muscle twitching movements.

The veteran reported that about 7 years ago, he had developed 
morning headaches in the bilateral frontal region which were 
aggravated by cold, and felt to be related to his sinuses.  
These had seemingly resolved.  The additional neurological 
problems involving his hearing and tinnitus were noted.

On examination, there was a 4 cm. linear scar in the 
maxillary region.  On evaluation of the 5th cranial nerve, 
the examiner noted that the veteran had decreased light 
touch, pinprick and temperature sensations in the entire 
maxillary division on the right.  With regard to the right 
eye, he had mild right orbicularis oculi weakness, in the 7th 
cranial nerve, eye closure on the right producing synkinetic 
right zygomatic muscle contractions but apparently normal 
strength.  There were occasional brief clonic jerks in the 
region of the right zygomatic muscles with no associated 
tonic spasm.  Pertinent diagnoses were (1) status post 
shrapnel wound injury to the right zygomatic process; (2) 
residual right trigeminal nerve (maxillary division) nerve 
lesion; (3) Residuals partial right facial nerve lesion with 
associated synkinesis and possible mild hemifacial spasm.   

The examiner noted that the veteran had experienced multiple 
shrapnel wounds and that the current examination had placed 
focus on the right facial problems in particular.  The 
examiner summarized that the veteran had neurological 
residuals of right facial injury to include pain, temperature 
and light-touch sensory deficits involving the entire right 
maxillary division of the trigeminal nerve.  He also had 
residual weakness of the right eye closure muscles with 
associated synkinesis of the zygomatic muscles with right eye 
closure and associated infrequent tonic muscle jerks 
historically involving the orbicularis oculi and during 
examination also involving the zygomatic muscles, overall 
mild in nature, with a history of frontal sinus headaches 
which had resolved. 

On the veteran's Substantive Appeal, a VA Form 9, filed a 
week after the VA examination, he reasserted that he had 
developed considerable right eye problems with drooping of 
the eyelid and visual difficulties.  In addition, he said 
that he had had some memory lapses as well as dizziness, in 
addition to headaches.  He also stated that the numbness in 
his right cheek caused him to have problems in the closing of 
his mouth.

Analysis

The Board has fully reviewed the evidence at hand in this 
case as well as the regulations pertinent thereto.  As noted 
above, the veteran has service connection for other shrapnel 
wounds, has long had service connection for hearing loss and 
perforated tympanic membranes, and has now been granted 
secondary service connection for right eye ptosis.  The 
drooping of his eyelid and other difficulties associated with 
that eye are ratable under that disability.  The Board would 
note that his head-related residuals of combat injuries 
pretty well encompass the entirety of all three predominant 
maxillary branches of the trigeminal nerve (i.e., the 5th 
with his ptosis; the 6th with his sensorineural unilateral 
hearing loss and tinnitus; and the 7th with the current 
facial disability to be evaluated).

The limited mandate of the current appeal is the appropriate 
assessment of the remainder of his residuals of right facial 
shrapnel wounds.  In that regard, the evidentiary picture 
shows a myriad of types of symptoms also associated 
therewith.  The veteran is clearly entitled to have all of 
the components of his disability adequately compensated as 
long as the rating stays within the parameters of the 
regulations against pyramiding.  In this instance, the Board 
is greatly benefited by a Court ruling which is unusually on-
target, that of Esteban, which also involved a veteran with 
right facial shrapnel wounds.  

Specifically, in the case at hand, the veteran has three 
primary problems to be addressed in this rating: functional 
muscle and nerve impediments and cosmetic disfigurement.  The 
Board finds from the outset that the veteran's case is 
clearly contemplated in the judicial guidelines of Esteban.  
Since the functional impediments are all distinct and apart 
from one another, to provide separate ratings does not 
impinge on the rule against pyramiding.

The RO initially rated the veteran's right facial shrapnel 
wound alone under Code 7800 for facial scarring.  [The RO has 
since changed that to Code 5325-8207, which will be discussed 
below].  In fact, there was nothing wrong with the use of the 
7800 Code except that it was not broad enough to encompass 
all ratable facets of the disability.  

With regard to disfigurement alone, under the old criteria 
(in effect prior to the summer of 2002), a 10 percent rating 
was assignable for moderately disfiguring scar of the face.  
A higher rating was available only when the scar was 
unsightly or marked, which has not been herein shown.  
[Parenthetically, the Board notes again that the right eye 
ptosis and any disfigurement associated therewith and for 
which he has separate service connection is not to be 
addressed in this rating.]  Under the newly revised criteria, 
a variety of characteristics of disfigurement are identified, 
and if a veteran has one of these, a 10 percent rating is 
warranted; and increased ratings are available with 
demonstrated presence of a more numerous assortment of the 
identified characteristics.  In his case, the veteran is now 
primarily shown to have asymmetry.  Since he was told that he 
has retained metal pieces through the right side of his head, 
he has expressed self consciousness about how he will be 
perceived by clients.  Nonetheless, this area of "metallic 
presence" disfigurement has not been shown to be significant 
from an objective standpoint.  From the 
cosmetic/disfigurement standpoint alone, the Board finds that 
under both old and new criteria, a 10 percent rating is 
assignable under Code 7800.

In assessing the veteran's nerve impairment alone, it is 
noted that he has involvement of the maxillary branch of the 
trigeminal nerve with some impact from both 5th and 7th 
cranial (facial nerves).  In this regard, the right eye 
ptosis primarily involves the 5th cranial nerve which is 
contemplated in that separate rating with which the Board is 
not herein concerned.  However, with regard to his 7th 
cranial nerve involvement, the veteran presently demonstrates 
moderate incomplete paralysis reflected in numbness in his 
cheek, and diminution of light touch, pinprick and 
temperature sensations.  He does not now show such severe 
incomplete paralysis as would warrant an evaluation in excess 
of 10 percent at present.  To the extent that the RO's rating 
of the veteran was represented under Code 5325-8207, the 
Board concurs with the result, i.e., that a rating in excess 
of 10 percent is not warranted, albeit as now considered 
separately, to reflect the Code 8207 facets thereof.

With regard to his functional muscle impairment as rated 
under Code 5325, and as such, previously joined with 8207 by 
the RO in a single rating, the veteran's impairment at 
present is manifested by cheek twitching, with clonic jerks 
in the right zygomatic muscles but no significant loss of 
strength.  This is more appropriately described as no more 
than moderate, and does not reach the degree of such 
moderately severe or severe impairment, and accordingly, a 
separate evaluation in excess of 10 percent is not warranted. 

Extraschedular Consideration

Finally, as indicated below, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected zygomatic 
process fracture residuals have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no substantive 
evidence that this disorder has necessitated frequent periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2002), which concern the assignment of extra-
scheduler evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

An evaluation in excess of 10 percent for shrapnel injury to 
the 7th cranial (maxillary branch) of the trigeminal nerve 
are not met.  

A separate 10 percent rating for right facial muscle damage 
is granted, subject to the regulatory criteria relating to 
the payment of monetary awards. 

A separate 10 percent rating for disfiguring facial scar is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

